   Case 2:20-mj-00023-LRL Document 1 Filed 01/21/20 Page 1 of 2 PageID# 1

                                                                          FILED

                     IN THE UNITED STATES DISTRICT COURT


                     FOR THE EASTERN   DISTRICT OF VIRGINIA
                                                                  CLERK, U.S. DISTRICT COURT
                               NORFOLK DIVISION                          NORFOLK, VA


UNITED STATES OF AMERICA


      V.                               Case No.   ^ dt)0r\p3
                                       Court Date:     February 3, 2020
HANNAH L.   RIGGS


                             CRIMINAL INFORMATION


                    (Misdemeanor)-Violation No. 9103803

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about December 1, 2019, at the Navy Exchange at Naval Air

Station Oceana, Virginia Beach, Virginia, in the Eastern District of

Virginia, the defendant, HANNAH L. RIGGS, did willfully and knowingly steal

and purloin property of the United States of a value less than 51,000.00.

      (In violation of Title 18, United States Code, Section 641.)


                                    G. Zachary Terwilliger
                                    United States Attorney


                              By:           1 (X
                                       Tames T. Cole
                                       Special Assistant U.S. Attorney
                                    Office of the U.S. Attorney
                                    101 West Main Street, Suite 8000
                                    Norfolk, VA  23510
                                    Ph: (757) 441-6712
                                    Fax:(757) 441-3205
                                    James.Cole0usdoi.gov
   Case 2:20-mj-00023-LRL Document 1 Filed 01/21/20 Page 2 of 2 PageID# 2


                           CERTIFICATE OF MAILING


      I hereby certify that on the date indicated below, I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid, to the defendant in the above-styled case.



                               ames T. Cole
                              special Assistant U.S. Attorney
                            'office of the U.S. Attorney
                             101 West Main Street, Suite 8000
                             Norfolk, VA 23510
                             Ph: (757) 441-6712
                             Fax:(757) 441-3205
                             James.Cole^usdoi.qov




                             Date         J
